             Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    TOMMY J. DEES,                                 )
                                                   )
                  Plaintiff,                       )
                                                   )
    -vs-                                           )       Case No. CIV-19-0915-F
                                                   )
    DOBSON TECHNOLOGIES, et al.,                   )
                                                   )
                  Defendants.                      )

                                             ORDER

           Dobson Technologies, Inc., Patrick Calloway, Trent LeForce and Sarwat
Elledge (defendants) move for summary judgment on all claims alleged in this
action. Doc. no. 42.1 Plaintiff Tommy J. Dees has responded, objecting to summary
judgment. Doc. no. 50. Defendants filed a reply brief. Doc. no. 51.
           The motion will be granted for the reasons stated below.
                                        I. The Complaint
           Plaintiff is Tommy J. Dees, previously employed by Dobson Technologies,
Inc. (Dobson).
           Defendants are Dobson and three individuals, Calloway, LeForce (chief
operating officer) and Elledge (human resources manager), all of whom are alleged
to have been employed by Dobson at times relevant to this action.



1
  Defendants’ sealed exhibits (15, 16, 18 and 20) are at doc. no. 43. Defendants’ ex. nos. 7 and 17
are voicemails, conventionally filed on a flash drive. Doc. no. 44 (notice), doc. no. 45 (flash drive).
Defendants’ ex. no. 21 was inadvertently left out of the exhibits to the moving brief and is attached
to the reply brief.
          Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 2 of 13




      The first amended complaint (doc. no. 14, hereafter, the complaint) alleges
claims under the Americans with Disabilities Act as revised by the Americans With
Disabilities Act Amendments of 2008 (referred to in this order simply as the ADA),
the Oklahoma Anti-Discrimination Act (OADA), and the Family Medical Leave Act
(FMLA).     The ADA and OADA claims allege 1) that defendants terminated
plaintiff’s employment due to plaintiff’s disability; and 2) that defendants failed to
accommodate plaintiff’s disability by granting him a leave of absence to recover
from a brain aneurysm. The FMLA claim alleges 3) that when defendants failed to
put plaintiff on leave until he could qualify as an eligible employee under that Act,
they interfered with his ability to assert his rights under the FMLA.
                                   II. Standards
      Under Rule 56, Fed. R. Civ. P., summary judgment shall be granted if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. The moving party has the burden of
showing the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,
477 U.S. 317, 325 (1986). A genuine issue of material fact exists when “there is
sufficient evidence favoring the non-moving party for a jury to return a verdict for
that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In
determining whether a genuine issue of a material fact exists, the evidence is to be
taken in the light most favorable to the non-moving party. Adickes v. S.H. Kress &
Co., 398 U.S. 144, 157 (1970).
      All reasonable inferences to be drawn from the undisputed facts are to be
determined in a light most favorable to the non-movant. United States v. Agri
Services, Inc., 81 F.3d 1002, 1005 (10th Cir. 1996). Once the moving party has met
its burden, the opposing party must come forward with specific evidence, not mere




                                          2
           Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 3 of 13




allegations or denials, demonstrating that there is a genuine issue for trial. Posey v.
Skyline Corp., 702 F.2d 102, 105 (7th Cir. 1983).
       The mere existence of a scintilla of evidence in support of the plaintiff’s
position is insufficient to avoid a properly supported summary judgment motion;
there must be evidence on which the jury could reasonably find for the plaintiff.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
                                     III. Undisputed Facts
       The following facts are undisputed.2
       -- On November 10, 2016, plaintiff was hired by defendant Dobson as a
technical support analyst. Defendants’ undisputed material fact (UMF) no. 1.
       -- On August 18, 2017, Dobson placed plaintiff on a performance
improvement plan. As behaviors which plaintiff needed to improve, the plan listed
wearing appropriate attire for customer site visits and following the phone script
when answering telephone calls. Defendants’ UMF no. 3 and doc. no. 42-3.
       -- On August 24, 2017, plaintiff received another warning regarding his
performance improvement plan. At that time, the plan listed “exceeded his allotted
ten bounced calls for the week of August 13th through August 20th.” The plan also
noted that plaintiff “had twenty bounced calls and was not on-call.” Defendants’
UMF no. 4 and doc. no. 42-4.




2
  In some instances, plaintiff purports to dispute a fact which the court has found to be undisputed
on this record. (None of plaintiff’s responses to defendants’ numbered facts include citations to
any evidence. Rule 56(c), Fed. R. Civ. P., provides that where a party states that a fact is disputed,
such party must cite to particular parts of materials in the record. In addition, LCvR56.1 provides
that the nonmovant’s numbered paragraphs which correspond to those of the movant, shall be
followed by citation, with particularity, to any evidentiary material nonmovant relies on; unless
specifically controverted in this manner, the material facts of the movant may be deemed
admitted.)



                                                  3
         Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 4 of 13




      -- On September 19, 2017, plaintiff received a written warning indicating he
had been “unprofessional with our customers; both verbally and degrading our
products.” Defendants’ UMF no. 5 and doc. no. 42-5.
      -- On October 2, 2017, plaintiff did not appear for work and did not call in
regarding his absence. Defendants’ UMF no. 6.
      -- On the morning of Tuesday, October 3, 2017, plaintiff left a voicemail for
Calloway, which stated as follows.
             Hey Patrick, it’s Tommy. Hey, something has happened
             to me over the weekend. I got drugged or something. Man
             I cannot move. I am just now waking up. I don’t know
             what happened. I can’t function. Somebody slipped me
             something over the weekend.

Defendants’ UMF no. 7 and doc. no. 52-7 (voicemail recording).
      -- Calloway interpreted this voicemail as an attempt by plaintiff to hide the
fact that plaintiff had simply extended his weekend trip to Arkansas, with friends,
through that Tuesday morning. Defendants’ UMF no. 8.
      -- Other than plaintiff’s voicemail to Calloway, neither plaintiff nor anyone
else on plaintiff’s behalf, contacted defendants on October 3, 2017. See, e.g., doc.
no. 50, plaintiff’s statement of additional facts (SOF) nos. 17-21; plaintiff’s timeline
of events (doc. no. 50, pp. 19-20) (listing no contacts other than plaintiff’s voicemail
to Calloway, on or before October 3, 2017).
      -- Due to his failure to appear at work two days in a row (October 2 and 3)
with what defendants believed was no credible explanation, as well plaintiff’s
previous work issues, defendants decided to terminate plaintiff’s employment on
Tuesday, October 3, 2017. Defendants’ UMF no. 9.
      -- Accordingly, on October 3, 2017, Elledge sent an email to plaintiff, at 6:39
p.m., advising plaintiff of his termination.       The email stated that “effective



                                           4
         Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 5 of 13




immediately on October 3, 2017, you are no longer an employee of Dobson
Technologies.” The email also stated that plaintiff’s official termination letter and
COBRA notification were attached. The email asked plaintiff to return all company
property and stated that “All accesses have been turned off, but feel free to call me
at [number] if you have any questions.” Defendants’ UMF no. 11 and doc. no. 42-
12 (email).
      -- On October 3, 2017, Elledge also sent a letter to plaintiff. The letter stated:
“This letter will serve as notice to you of your end of employment with Dobson
Technologies (the “Company”) effective October 3, 2017.” The letter addressed
arrangements for plaintiff to recover any personal belongings that might be located
at the company, the need for plaintiff to return company keys, and the details of
plaintiff’s final paycheck. Defendants’ UMF no. 11 and doc. no. 42-13 (letter).
      -- As of October 3, 2017, plaintiff had at his disposal less than four hours of
paid time off (3.6740 hours). Defendants’ UMF no. 12 and doc. no. 42-14.
      -- As of October 3, 2017, plaintiff had not been employed by Dobson for at
least twelve months. See, defendants’ UMF no. 1 (hire date of November 10, 2016);
doc. no. 14, ¶ 75 (“At the time of his termination, Plaintiff was within approximately
one month of his one-year anniversary of employment with Defendant Dobson.”).
      -- Unbeknownst to defendants on October 3, 2017 when the decision was
made to terminate plaintiff’s employment, plaintiff had, on that date, been taken to
Sparks Medical Center in Ft. Smith, Arkansas, where he arrived at 1:28 p.m. and
was diagnosed with a subarachnoid hemorrhage (a brain aneurysm). Defendants’
UMF no. 13. Prior to that time, no one, including plaintiff, had known that plaintiff
was at risk for an aneurysm. Defendants’ UMF no. 13.
      -- On October 4, 2017, plaintiff’s friend, Tom Hunt, left a voicemail for
Calloway, advising Calloway that plaintiff was in the hospital in Ft. Smith,



                                          5
         Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 6 of 13




Arkansas; that plaintiff would be there for a while; that plaintiff had wanted Hunt to
call Calloway; and asking Calloway to call Hunt to talk about it, leaving a phone
number. Defendants’ UMF nos. 13-15.
      -- The October 4, 2017 voicemail from Hunt to Calloway was the first time
defendants became aware of plaintiff’s medical condition. Defendants’ UMF No.
16. Thus, defendants did not know of plaintiff’s medical condition on October 3,
2017, when the decision was made to terminate plaintiff’s employment. Defendants’
UMF no. 17.
      -- Plaintiff received medical care at Sparks Medical Center from October 3,
2017 through October 25, 2017. He was then transferred to Valir Rehabilitation
Hospital in Oklahoma City, where he stayed from approximately October 25, 2017
through November 3, 2017. He was admitted to Medical Park West-SNF in Norman,
Oklahoma, on November 3, 2017. Plaintiff stayed there until he was discharged, on
November 22, 2017, to return home. Defendants’ UMF nos. 20-22.
      -- Between October 3, 2017 and October 10, 2017, plaintiff underwent various
surgeries, procedures and medical interventions. Doc. no. 50, plaintiff’s SOF nos.
3-6, 24. Although there is some dispute regarding the details of plaintiff’s exact
condition and mental capacity during the period of October 3, 2017 to October 10,
2017, the court, for purposes of this motion, presumes that plaintiff’s condition
during that time did not permit him to check voicemail, read his emails, or receive
mail. Plaintiff’s SOF nos. 24-25.
      -- On approximately March 1, 2018, plaintiff became employed as a technical
support analyst at Kemper Insurance. Defendants’ UMF no. 22. His employment
lasted approximately ninety days.      While plaintiff was employed at Kemper
Insurance, he was having memory issues. Defendants’ UMF No. 22 and deposition,
doc. no. 42-10, p. 39 (Q: “So if you were unable to perform your job at Kemper



                                          6
             Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 7 of 13




Insurance because of your memory issues, would you have been able to do your job
at Dobson during that same time period?” A: “I probably would have had the same
struggles with my memory, I’m sure.”).
          -- On September 11, 2020 (the date of his deposition), plaintiff testified that
he was still having trouble with his memory. Defendants’ UMF no. 24 and doc. no.
42-10, p. 30.
                                        IV. Discussion
                       A. Disability Claims Alleged under the ADA
          There is no direct evidence of disability discrimination.      Therefore, the
McDonnell-Douglas3 burden-shifting framework applies.                E.E.O.C. v. C.R.
England, Inc., 644 F.3d 1028, 1038 (10th Cir. 2011). Under that framework, when
challenged by a summary judgment motion, plaintiff must make out a prima facie
case of discrimination; if plaintiff satisfies this requirement, it becomes defendant’s
burden to articulate a legitimate, non-discriminatory reason for its action; if plaintiff
does so, then the burden shifts back to plaintiff to identify evidence sufficient to
create a genuine issue of fact regarding pretext. Id. at 1038-39.
                                 1. The Termination Claim
          The prima facie elements of a disability discrimination claim require
evidence: 1) that plaintiff is a disabled person within the meaning of the ADA; 2)
that plaintiff is qualified, with or without accommodation, to perform the essential
job functions of the job he held; and 3) that plaintiff suffered discrimination by his
employer because of that disability.        DeWitt v. Southwestern Bell Telephone Co.,
845 F.3d 1299, 1308 (10th Cir. 2017).




3
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                               7
          Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 8 of 13




       Defendants focus mainly on the third element.4 In the context of a termination
claim, the third element requires evidence that plaintiff was terminated because of
his disability.    Defendants argue that because plaintiff was terminated before
defendants knew about his disability (i.e. before defendants knew about the
aneurysm or plaintiff’s resulting condition), plaintiff has no evidence to show or
suggest that he was terminated because of that disability.
       Plaintiff responds with two arguments.
       First, plaintiff argues that there are fact issues regarding when defendants
knew about plaintiff’s disability, so that the evidence is unclear as to whether
defendants knew about the disability before they decided to terminate plaintiff’s
employment. This argument relies on the voicemail plaintiff left for Calloway on
October 3, 2017, which the parties agree was received before defendants decided to
terminate plaintiff’s employment. Plaintiff contends the voicemail creates a genuine
fact issue as to whether defendants were aware of plaintiff’s disability when, on
October 3, they decided to terminate his employment.
       The voicemail, however, does not identify anything that would qualify as a
legal disability, much less plaintiff’s specific disability.5 Moreover, the voicemail
is entirely consistent with defendants’ interpretation of it, which was that plaintiff,


4
  Defendants also argue that the second element is not met. They contend that due to continued
memory issues, plaintiff would not be able to perform the essential functions of the job he had
held, with or without accommodation. Doc. no. 42, p. 11, n.1. The court does not address that
argument.
5
 See, e.g., Morisky v. Broward County, 80 F.3d 445, 448 (11th Cir. 1996) (neither plaintiff nor her
vocational counselor had informed defendant of plaintiff’s specific disability; to put defendant on
notice that plaintiff had a developmental disorder, plaintiff relied on information she furnished,
which indicated she could not read and had taken special education courses; court stated that
vague or conclusory statements revealing an unspecified incapacity were not sufficient to put the
employer on notice of obligations under the ADA; upholding summary judgment for the
defendant).



                                                8
          Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 9 of 13




after missing work on October 2 without calling in, had extended his trip to Arkansas
and was calling on October 3 to explain his on-going absence. Plaintiff, for his
argument that the voicemail put defendants on notice of a disability, relies on
statements in the voicemail such as: “Man, I cannot move,” and “I can’t function.”
But the voicemail also states: “I got drugged or something,” “I am just now waking
up,” and “Somebody slipped me something over the weekend.”
      The law does not require an employer to be clairvoyant. Evaluating the
voicemail in the circumstances then known to the defendants, there is nothing in the
voicemail to suggest that plaintiff was suffering from a disability within the meaning
of the law. The court rejects plaintiff’s argument that the voicemail put defendants
on notice that he was disabled and triggered obligations under the ADA.
      Plaintiff’s second argument for avoiding summary judgment on the
termination claim, is that his employment was not terminated on October 3, 2017.
Plaintiff argues that his termination could not have occurred until October 6 at the
earliest, and possibly as late as October 10, when plaintiff contends he began to
regain cognitive function. Plaintiff argues that by either of those dates, his friend,
Hall, had, by Hall’s call on October 4, put defendants on notice of plaintiff’s
disability. Plaintiff also points to other contacts with the hospital, made by friends
or family on his behalf, which occurred after Hall’s call.
      In support of this argument, plaintiff argues that a termination is not effective
until it is communicated to the employee. Plaintiff’s cases deal with limitations, i.e.
with the time an employee has to file a discrimination claim with an administrative
agency.    In such cases it may well be necessary to determine when the employee
was put on notice that his employment had been terminated. Here, the issue is not
when the limitations period began to run, but what caused defendants to terminate
plaintiff’s employment. The date on which an employer decides to terminate a



                                          9
         Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 10 of 13




worker’s employment is the relevant date for determining what the employer could
or could not have known, and therefore what could or could not have motivated the
employer to terminate employment.
      Furthermore, despite plaintiff’s arguments that the termination was not
effective until it was communicated, it is undisputed that several communications (a
voicemail, an email and a letter) were sent to plaintiff on October 3, 2017. Thus,
what plaintiff appears to mean by his “not yet communicated and therefore not yet
terminated” argument, is that his termination was not effective until he received and
understood defendants’ communications.          Plaintiff has identified no on-point
authority for that proposition, and the court rejects it. At least in the context of this
case, the law simply cannot be that a termination notice is only effective when the
employee reads and understands it. Otherwise, an employee could control when or
even whether he is terminated, by, for example, not opening or reading a notice from
his employer.
      An employer who fires an employee without having a first-hand conversation
with that employee may run certain risks—for example, that there may be more to
the story than the employer knows. But one of those risks is not that the employer
may have liability on a disability discrimination claim, despite having no basis by
which to know the terminated employee is disabled.
      Plaintiff has not identified a genuine fact issue with respect to whether
plaintiff was terminated because of his disability. Accordingly, plaintiff has not
identified evidence to establish the prima facie elements of his termination claim,
and defendants are entitled to summary judgment on this claim.
                       2. The Failure to Accommodate Claim
      For purposes of a failure to accommodate claim, the employee must make an
initial showing: 1) that he is disabled within the meaning of the ADA; 2) that he is



                                           10
         Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 11 of 13




otherwise qualified; 3) that he requested a plausibly reasonable accommodation; and
4) that the employer refused to accommodate the disability. Aubrey v. Koppes, 975
F.3d 995, 1005 (10th Cir. 2020). Defendants argue there is no evidence to support
the third element, because plaintiff did not request an accommodation of his
disability.
       Before an employer’s duty to provide reasonable accommodations or to
participate in the interactive process is triggered under the ADA, the employee must
make an adequate request, thereby putting the employer on notice. E.E.O.C. v. C.R.
England, Inc., 644 F.3d 1028, 1049 (10th Cir. 2011). Furthermore, awareness of a
disability is not sufficient to place the employer on notice that an employee needs an
accommodation. Dinse v. Carlisle Foodservice Products, Inc., 541 Fed. Appx. 885,
890 (10th Cir. 2013) (unpublished). The employee must make an adequate request
for an accommodation for the disability. Id., citing C.R. England, 644 F.3d at 1049-
1050. The request for accommodation must be sufficiently direct and specific,
giving notice that the employee needs a special accommodation. C.R. England, Inc.,
644 F.3d at 1049.
       Here, there is no evidence that plaintiff requested an accommodation.
Plaintiff does not contend otherwise. Rather, plaintiff argues that a request was not
required because plaintiff’s need for accommodation was obvious, based on the
matters which plaintiff communicated in his voicemail left for Calloway on October
3, 2017. The court rejects this argument. Just as plaintiff’s voicemail did not put
defendants on notice that plaintiff was disabled, it also did not put defendants on
notice of an obvious need to accommodate a disability.
       Plaintiff contends, again, that he was not actually terminated until a
termination notice was received and understood by him on October 6, 2017, at the
earliest. Plaintiff argues that by that time, Hunt’s October 4, 2017 call (and later



                                         11
        Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 12 of 13




contacts by others) had put defendants on notice of plaintiff’s obvious need for
accommodation.     The court has already rejected plaintiff’s argument that the
termination did not occur until October 6 or later. Once plaintiff’s employment was
terminated on October 3 based on factors other than plaintiff’s disability (which is
what happened here, as the court has found that defendants did not know of
plaintiff’s disability on October 3), any obligation which defendants might have
otherwise had to accommodate plaintiff’s disability necessarily ended, as plaintiff
was no longer an employee.
      Defendants are entitled to summary judgment on plaintiff’s failure to
accommodate claim.
                  B. Disability Claims Alleged Under the OADA
      The analysis is basically the same with respect to disability discrimination
claims alleged under the ADA and the OADA. See, e.g., Wilson v. State Insurance
Fund ex rel. State of Oklahoma, 106 F.3d 414 (Table), 1997 WL 12929, *2 (10th Cir.
Jan. 15, 1997) (“For essentially the same reasons set forth in our analysis of the ADA
claim, plaintiff’s state statutory claims also fail.”), unpublished. Accordingly, for
the same reasons that defendants are entitled to summary judgment on the ADA
claims, they are also entitled to summary judgment on the OADA claims.
                               C. The FMLA Claim
      Defendants challenge the FMLA claim on the ground that when plaintiff’s
employment was terminated, he had not worked for Dobson for at least twelve
months. Thus, defendants argue that plaintiff was not an eligible employee within
the meaning of the FMLA and is therefore not entitled to invoke any of its
protections. See, 29 U.S.C. § 2611(2)(a)(i)-(ii) (definition of eligible employee).
Defendants concede there are circumstances in which the law extends FMLA
protections to an employee who would not otherwise be eligible, but they argue no



                                         12
           Case 5:19-cv-00915-F Document 52 Filed 01/04/21 Page 13 of 13




such circumstances exist here. They point out, for example, that plaintiff had less
than four hours of accrued paid time-off at his disposal when he was terminated.
Thus, plaintiff was not entitled to any type of company leave which could have
carried him across the one-year anniversary of his employment date.
        Plaintiff, in response, argues that he was entitled to leave under the ADA as a
reasonable accommodation of his disability. Plaintiff argues that this type of leave
would have carried him through the anniversary date, making him an eligible
employee for purposes of the FMLA. This argument depends on plaintiff’s claim
that he was entitled to an accommodation of his disability, specifically, a leave of
absence, which would have continued through at least November 10, 2017, the
anniversary of his hiring. This order has already rejected plaintiff’s claim that he
was entitled to an accommodation of his disability. Accordingly, the premise of
plaintiff’s argument for saving his FMLA claim fails, and defendants are entitled to
summary judgment on the FMLA claim.
                                    V. Conclusion
        After careful consideration, the court finds that defendants are entitled to
summary judgment in their favor on all claims alleged in this action.
        The motion for summary judgment filed by Dobson Technologies, Inc.,
Patrick Calloway, Trent LeForce and Sarwat Elledge is GRANTED. Doc. no. 42.
        It is so ORDERED this 4th day of January, 2021.




19-0915p015.docx




                                          13
